OPINION — AG — (1) THE COUNTY SUPERINTENDENT OF SCHOOL FINDS THAT SAID PARENTS HAVE MOVED TO SAID DISTRICT ONLY FOR THE PURPOSE OF PERMITTING THEIR CHILDREN TO ATTEND SCHOOL, AND ONLY FOR THE PERIOD DURING WHICH THE SCHOOL WILL BE IN SESSION, THEN THE DECISION OF THE COUNTY SUPERINTENDENT OF SCHOOLS SHOULD BE THAT THEY DO NOT HAVE A LEGAL RESIDENCE IN SAID DISTRICT, AND THAT SAID CHILDREN ARE NOT ENTITLED TO ATTEND SCHOOL THEREIN, WITHOUT PAYMENT OF TUITION OR WITHOUT LEGAL TRANSFER. (2) 70 Ohio St. 18-6 [70-18-6] RELATING TO THE AVERAGE DAILY ATTENDANCE OF PUPILS IN A SCHOOL DISTRICT FOR THE PURPOSE OF PAYING STATE AID, PROVIDES THAT "A PUPIL MOVING FROM A SCHOOL DISTRICT DURING A SCHOOL TERM SHALL BE ENTITLED TO ATTEND SUCH SCHOOL FOR THE REMAINDER OF THAT SCHOOL TERM". HOWEVER, IT IS BELIEVED THAT SUCH RIGHT TO CONTINUE TO ATTEND SCHOOL IN THE DISTRICT PRE SUPPOSES A PRIOR LEGAL ATTENDANCE OF THE PUPIL, THAT IS, THE PUPIL (STUDENT) MUST HAVE BEEN ENTITLED TO ATTEND THE SCHOOL BEFORE MOVING FROM THE DISTRICT. CITE: 70 Ohio St. 1-14 [70-1-14], 70 Ohio St. 18-6 [70-18-6] (RESIDENCE, SCHOOLS, ATTENDANCE) (J. H. JOHNSON)